DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 03/24/2022.
The application has been amended as follows: 
In claim 1, delete the language included in lines 9-11 and replace it with the following:  - - a first light sensing component disposed adjacent to the optical path of the laser beam and configured to receive the laser beam, wherein the first light sensing component is located downstream of the phosphor wheel on the optical path of the laser beam; and - -.
In claim 6, line 2, delete “at the optical”.
In claim 6, line 3, after “phosphor wheel” insert:  - - on the optical path of the laser beam - -.
In claim 6, line 11, delete “at an optical”.
In claim 6, line 11, after “light filter wheel” insert: - - on the optical path of the laser beam - -.
In claim 11, lines 2-3, delete “at the optical”.
In claim 11, line 3, after “light filter wheel” insert: - - on the optical path of the laser beam - -.
In claim 12, delete the language included in lines 12-14 and replace it with the following: - - a first light sensing component disposed adjacent to the optical path of the laser beam and configured to receive the laser beam, wherein the first light sensing component is located downstream of the phosphor wheel on the optical path of the laser beam; and - -.
In claim 17, line 3, delete “at the optical”.
In claim 17, line 4, after “phosphor wheel” insert:  - - on the optical path of the laser beam - -.
In claim 17, line 14, delete “at an optical”.
In claim 17, after “light filter wheel” insert: - - on the optical path of the laser beam - -.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hamamura (US Pub. No. 2019/0018309 A1) discloses an illumination system (i.e. excitation light source; Figure 5, elements 510 and 
Regarding claim 12, Hamamura (US Pub. No. 2019/0018309 A1) discloses a projection device (see projector illustrated in Figure 5) having an illumination system (i.e. excitation light source; Figure 5, elements 510 and 520), comprising: a laser source (i.e. laser diodes; Figure 5, elements 510 and 520) configured to emit a laser beam (page 3, paragraph 0049, lines 1-3); a phosphor 
Regarding claim 22, Hamamura (US Pub. No. 2019/0018309 A1) discloses an illumination system (i.e. excitation light source; Figure 5, elements 510 and 520), comprising: a laser source (i.e. laser diodes; Figure 5, elements 510 and 520) configured to emit a laser beam (page 3, paragraph 0049, lines 1-3); a phosphor wheel (Figure 5, elements 511 and 521) disposed in an optical path of the laser beam (i.e. laser beam emitted by elements 510 and 520 in Figure 5), wherein the phosphor wheel (Figure 5, elements 511 and 521) has a 
Regarding claims 2-11, 13-21 and 23-30, the claims are allowable based on their dependence from allowable claims 1, 12 and 22 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US Pub. No. 2017/0104970 A1) discloses an apparatus and method for controlling a laser projector to operate. The method includes: obtaining a plurality of operating parameters of the laser projector in operation; comparing each of obtained operating parameters with a preset parameter, and judging whether the laser projector 
Yoshigai (US Pub. No. 2011/0304831 A1) shows a projector comprising, a light source unit having a laser light emitter and a projection light producing device for converting the laser light into projection light, a display unit and a light guiding optical system which forms a projection optical path along which light from the light source unit is guided to the display device, the projector comprising a partial light separation unit which reflects or transmits part of light emitted from the projection light converting device of the light source unit so as to separate the part of the light to an optical path which is different from the projection optical path, a photosensor which is disposed on the optical path which is separated and changed by the partial light separation unit, a light intensity determination unit which detects an light intensity of the laser light which is separated by the partial light separation unit so as to determine whether or not the light intensity exceeds a threshold, and a light source control unit which stops the emission of the laser light emitter based on the result of the determination of the light intensity determination unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/24/2022